Exhibit 10.27

 

PROMISSORY NOTE

 

$10,000,000.00

 

June 7, 2005

 

1.                                       Promise to Pay.  FOR VALUE RECEIVED,
KMG-BERNUTH, INC., a Delaware corporation (“Maker”), promises to pay to the
order of Basic Chemicals Company, LLC, a Delaware limited liability company
(“Payee”), whose address for payment is set forth below, the sum of:

 

TEN MILLION AND 00/100 UNITED STATES DOLLARS

(US $10,000,000.00)

 

in lawful money of the United States of America which shall be legal tender for
the payment of debts from time to time, together with interest on the principal
amount hereof remaining outstanding and unpaid from time to time computed from
the date hereof until the Maturity Date (defined below) at the Stated Rate
(defined below) payable as stipulated herein.  Interest shall accrue on all past
due principal and interest hereunder at the Stated Rate (defined below).

 

2.                                       Defined Terms.  The defined terms used
in this Note shall have the meanings specified below:

 

(a)                                  “Business Day” means any calendar day on
which banks in Houston, Texas, are open for business.

 

(b)                                 “Maturity Date” means the earlier of
(i) June 7, 2010, or (ii) the date the principal balance of this Note is
accelerated as provided in Section 6 of this Note.

 

(c)                                  “Highest Lawful Rate” means the maximum
nonusurious rate of interest permitted by whichever of applicable federal or
state law from time to time permits the higher maximum nonusurious interest
rate.

 

(d)                                 “Stated Rate” means a fixed rate per annum
equal to FOUR PERCENT (4.00%).

 

3.                                       Payment Terms.  This Note shall be
payable as follows:

 

(a)                                  Maker agrees to pay, on June 7 of each
succeeding year (or if such date is not a Business Day, then on the next
succeeding Business Day), installments of TWO MILLION AND 00/100 UNITED STATES
DOLLARS ($2,000,000.00) of principal, plus accrued interest on the unpaid
principal balance.

 

(b)                                 If not paid earlier according to the terms
of this Note, all unpaid principal and unpaid accrued interest thereon shall be
paid on the Maturity Date.

 

(c)                                  All amounts payable under this Note shall
be paid by wire transfer of immediately available funds to the account specified
for Payee on the last page of this note,

 

--------------------------------------------------------------------------------


 

or in such other reasonable manner directed by Payee in a written notice to
Maker at least thirty (30) days prior to the date such payment is due and
payable.

 

4.                                       Computation of Interest.  Interest on
this Note shall be computed for the actual number of days elapsed and on the
basis of a year consisting of 365 days and shall accrue on the actual number of
days elapsed for any whole or partial month in which interest is being
calculated.

 

5.                                       Prepayment.  This Note may be prepaid
in whole or in part without premium or penalty at any time and from time to
time.  All such prepayments of principal shall be applied first to pay accrued
interest, and the balance shall be applied to the last-maturing installment(s)
of principal due on the Note.  Interest shall immediately cease accruing on all
amounts of principal prepaid.

 

6.                                       Default.  Maker agrees that in the
event of default in the payment of any installment of principal or interest on
this Note when due, or in the event of default in the performance of any of the
terms, covenants or conditions contained in any instrument or instruments
relating to or given as security for the payment of this Note, the holder of
this Note, may at its or his option, without further demand, notice, notice of
default, notice of intent to accelerate (other than written notice of Payee’s
intent to accelerate the principal portion of this Note as a result of Maker’s
failure to timely pay any interest or principal when due, which notice shall
afford Maker five (5) Business Days from the date thereof within which to cure
such default), notice of acceleration or notice of presentment, declare the
unpaid principal balance of this Note and all interest then accrued hereon, at
once due and payable.  In the event default is made in the prompt payment of
this Note when due or declared due, and the same is placed in the hands of an
attorney for collection, or suit is brought on same, or the same is collected
through any judicial proceeding whatsoever, or if any action of foreclosure be
had hereon, then the Maker agrees and promises to pay all reasonable attorneys’
fees and collection costs incurred by Payee in connection therewith.

 

7.                                       Waiver of Notice.  Maker and all
endorsers, sureties and guarantors of this Note, as well as all persons to
become liable on this Note, hereby waive notice, demand or presentment for
payment of this Note, notice of nonpayment, protest, notice of default, notice
of intent to accelerate and notice of acceleration notice of protest, suit,
diligence or any notice of or defense on account of the extension of time of
payments or change in the method of payments, and consent to any and ail
renewals and extensions in the time of payment hereof, and to any substitution,
exchange or release of any security herefor or the release of any party
primarily or secondarily liable hereon.  Despite the foregoing, Payee shall
provide Maker with written notice of Payee’s intent to accelerate the principal
portion of this Note as a result of Maker’s failure to timely pay any interest
or principal when due, which notice shall afford Maker five (5) Business Days
from the date thereof within which to cure such default.

 

8.                                       Usury Savings Provision.  It is
expressly provided and stipulated that notwithstanding any provision of this
Note, any documents securing payment of this Note or any other instrument
evidencing or securing the loan evidenced by this Note, in no event shall the
aggregate of all interest paid by Maker to Payee hereunder ever exceed the
Highest Lawful Rate. In this connection, it is expressly stipulated and agreed
that it is the intent of Payee and Maker in the execution and delivery of this
Note to contract in strict compliance with the applicable usury laws.  In
furtherance thereof; none of the terms of this Note, the documents securing
payment of this Note or any other instrument

 

--------------------------------------------------------------------------------


 

evidencing or securing the loan evidenced by this Note, shall ever be construed
to create a contract to pay, for the use, forbearance or detention of money,
interest at a rate in excess of the Highest Lawful Rate.  Maker and any
guarantors, endorsers, sureties or other parties now or hereafter becoming
liable for payment of this Note shall never be liable for interest in excess of
the Highest Lawful Rate.  Specifically and without limiting the generality of
the foregoing, it is expressly provided that:

 

(a)                                  In the event of the payment of the
principal of this Note prior to the Maturity Date, whether resulting from
acceleration of maturity of this Note or otherwise, if the aggregate amounts of
interest accruing hereon prior to such payment plus the amount of any interest
accruing after maturity and plus any other amounts paid or accrued in connection
with the loan evidenced hereby which by law are deemed interest on the loan
evidenced by this Note and which aggregate amounts paid or accrued (if
calculated in accordance with the provisions of this Note other than this
Section 8) would exceed the maximum amount of interest which could lawfully be
charged on the unpaid principal balance of the loan evidenced by this Note from
time to time advanced (less any discount) and remaining unpaid from the date
hereof to the date of final payment thereof, then in such event the amount of
such excess shall be promptly refunded to Maker by the holder hereof or, at the
option of the holder hereof, credited toward the payment of the amounts due and
owing on this Note so as to reduce the amount of the final payment of principal
due on this Note.

 

(b)                                 If under the circumstances the aggregate
amounts paid on the loan evidenced by this Note prior to and incident to the
final payment hereof include amounts which by law are deemed interest and which
would exceed the maximum amount of interest which could lawfully have been
collected on this Note, Maker stipulates that such payment and collection will
have been and will be deemed to have been the result of a mathematical error on
the part of both Maker and the holder of this Note, and the party receiving such
excess payment shall promptly refund the amount of such excess (to the extent
only of the excess of such interest payments above the maximum amount which
could lawfully have been collected and retained) upon the discovery of such
error by the party receiving such payment or notice thereof from the party
making such payment.

 

9.                                       SUBMISSION TO JURISDICTION.  MAKER
HEREBY AGREES THAT ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR
RELATING TO THIS NOTE MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN NEW YORK, NEW YORK AND SUBMITS TO THE JURISDICTION OF SUCH
COURTS.  MAKER FURTHER CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT
OR OTHER LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY REGISTERED OR
CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO MAKER AT THE ADDRESS FOR NOTICES
DESCRIBED ON THE LAST PAGE HEREOF, AND CONSENTS AND AGREES THAT SUCH SERVICE
SHALL CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING
HEREIN SHALL AFFECT THE VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER
MANNER PERMITTED BY LAW).

 

--------------------------------------------------------------------------------


 

10.                                 Choice of Law.  Maker and Payee agree that
this Note shall be governed by and interpreted in accordance with the laws of
the State of New York.

 

11.                                 Prohibition on Assignment by Payee.  This
Note is personal to Payee and its successors, whether by merger, reverse merger,
spin off, dissolution, reorganization, domestication, conversion, or complete
sale of assets.  Payee hereby waives the right to assign, transfer, or pledge
this Note to any party, to the extent such assignment, transfer or pledge is not
related to a merger, reverse merger, spin off, dissolution, reorganization,
domestication, conversion, or a complete sale of assets involving Payee.

 

12.                                 Representations and Warranties.  Maker
hereby represents and warrants that it has the authority to execute and deliver
this Note and all other documents relating thereto, and neither this Note nor
any documents relating thereto executed by Maker violates any of the
organizational documents of Maker or any contract, instrument, document, or
undertaking to which Maker is a party or to which Maker is subject.

 

 

KMG-BERNUTH, INC.

 

 

 

 

 

By:

/s/ John V. Sobchak

 

 

 

 John V. Sobchak, Vice President

 

 

 and Chief Financial Officer

 

Maker’s Address for Notice:

 

KMG-Bernuth, Inc.

10611 Harwin, Suite 402

Houston, Texas 77036

Attention:  Chief Financial Officer

Facsimile: (713) 988-9298

 

Payee’s Wire Transfer Instructions for Payment:

 

Bank Name:  Bank of America

Bank Address:  1401 Elm Street, Dallas, TX  75202

Bank Routing/ABA:  111000012

Bank Account #: 

Beneficiary:  Occidental Chemical Corp.

Bank Contact: 

 

--------------------------------------------------------------------------------

 